Exhibit 10.6

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made by and between David
Sikora (“Employee”) and Pervasive Software Inc., a Delaware corporation (the
“Company” and together with Employee, the “Parties”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company as its President and Chief
Executive Officer;

 

WHEREAS, Employee and Company entered into an Agreement Respecting Trade
Secrets, Inventions, Copyrights and Patents dated January 2, 2002.

 

WHEREAS, the Company granted Employee certain options (the “Option”) to purchase
shares of the Company’s Common Stock subject to the terms and conditions of the
Company’s 1997 Stock Incentive Plan (the “Incentive Plan”) and the Stock Option
Agreements between the Company and Employee (the “Stock Option Agreements”),
reflecting Option grants as follows: December 31, 2001 (200,000 Options);
January 2, 2002 (136,984 Options); January 2, 2002 (363,016 Options); June 19,
2003 (200,000 Options); and December 17, 2003 (200,000 Options).

 

WHEREAS; the Company and Employee have agreed that Employee’s employment as
President and CEO and service on the Company’s Board of Directors and with any
of the Company’s subsidiaries will terminate effective January 23, 2006 (the
“Termination Date”);

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment and/or board service with or
separation from the Company;

 

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 

1. Consideration.

 

(a) The Company agrees to pay to Employee (i) a lump sum payment in the amount
of $150,000, less applicable withholding, on or before January 31, 2006
(provided that the Effective Date of this Agreement is on or before January 31,
2006), and (ii) $150,000, less applicable withholding, payable in equal monthly
installments in accordance with the Company’s regular payroll practices for
twelve (12) months, beginning with the first payroll period following the
Effective Date of this Agreement. The Parties agree that all payments pursuant
to this paragraph 1(a) will be made prior to March 15, 2007. Employee will not
be



--------------------------------------------------------------------------------

eligible to receive 401K matching contributions for 2006 plan contributions,
incentive bonuses or any other type of bonus after the Termination Date.

 

(b) During the 12 months following the Termination Date (the “Transition
Period”), Employee agrees to be reasonably available to consult with the Company
on business matters on a limited, as-needed, as agreed basis. Employee will not
receive additional compensation for any consulting duties contemplated by this
Agreement beyond the payments referenced herein, unless otherwise negotiated
between the Parties. Employee agrees to keep the Company informed of his current
contact information during the Transition Period and to cooperate with
reasonable requests by the Company to consult on matters relating to his former
position. Employee understands and acknowledges that the Company will not
provide office space, supplies or equipment following the Termination Date, with
the exception that Employee will be allowed to continue to use the cell phone
and computer previously provided to him by the Company during the Transition
Period. The Company agrees to provide the following administrative support:
access to Employee’s Company email address for thirty (30) days from the
Termination Date; forwarding of all personal phone calls, electronic mail,
regular mail and voice mails to Employee during the Transition Period to
addresses designated by Employee. Employee understands and acknowledges that,
following the Termination Date, he is not entitled to represent himself to
clients, suppliers, investors, or the general public as a representative of the
Company without prior consent by the Company. Employee further agrees that the
Agreement Respecting Trade Secrets, Inventions, Copyrights and Patents shall
remain in full force and effect during the Transition Period. The Parties agree
that the Company shall no longer provide Employee with any material non-public
information after the Termination Date, unless such disclosure is necessary for
Employee’s provision of consulting duties, and is by mutual agreement.

 

(c) Employee will execute a written resignation of his employment as President
and CEO and his position as a director effective January 23, 2006 and will
cooperate with the Company to provide any required written resignation of any
positions held with any of the Company’s subsidiaries and joint venture
partners. Employee will be retained in employee status on the payroll through
January 31, 2006; provided, however, that the last date Employee will provide
services as President and CEO and as a member of the board of directors is
January 23, 2006. Employee agrees that he will utilize available paid time off
(PTO) as compensation for the period January 23, 2006 through January 31, 2006.
Employee and the Company agree to use their best efforts to complete the
resignation process at the earliest date. The Company agrees to negotiate in
good faith a mutually agreeable public statement regarding Employee’s departure
from the Company.

 

(d) The Company agrees to provide Employee with a lump sum payment of $21,273.60
on or before January 31, 2006, provided the Effective Date of this Agreement
occurs on or prior to January 31, 2006, which payment is intended to compensate
Employee for twelve (12) months of health insurance continuation premiums.
Employee represents that registering for and maintaining participation in the
Company’s COBRA medical plan will be his sole responsibility upon the
termination of the Transition Period.

 

(e) Employee acknowledges that without this Agreement, he is otherwise not
entitled to the consideration listed in paragraphs 1(a) and 1(d).

 

-2-



--------------------------------------------------------------------------------

2. Stock. The Parties agree that Employee is vested in and is entitled to
purchase from the Company 900,000 shares of Company common stock pursuant to the
exercise of the Options and that the vesting of any unvested Options shall cease
as of the Termination Date. The exercise of the vested shares shall continue to
be subject to the terms and conditions of the Incentive Plan and the Stock
Option Agreements; provided, however that Employee shall be entitled to exercise
any or all of the vested Options at any point between the Termination Date and
that date which is 90 calendar days from the last day that Employee is a Service
Provider as defined in the Incentive Plan. The Company warrants that Employee
will be considered a Service Provider for the duration of the Transition Period.
The Company agrees Employee shall be entitled to the same treatment and shall
receive the same level of service from the Plan Administrator as any other
officer of the Company when exercising his Options.

 

3. Benefits. Subject to Employee’s rights in paragraph 1(d), Employee’s
participation in all benefits and incidents of employment ceased on the
Termination Date. Employee ceased accruing employee benefits, including, but not
limited to, vacation time and paid time off, as of the Termination Date.

 

4. Confidential Information/Property Return. Employee agrees to hold in
strictest confidence, and not to use or disclose to any person, firm,
corporation or entity, any of the Company’s Confidential Information.
“Confidential Information” shall mean any information that relates to the
Company’s actual or anticipated business or research and development, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans or other information regarding the Company’s products or services
and markets therefor, customer lists and customers (including, without
limitation, the Company’s customers on whom Employee called or with whom
Employee became acquainted during the term of his employment), software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, financing
activities (including, without limitation, proposed, pending or completed debt
or equity financings of the Company), business combinations (including, without
limitation, proposed, pending or completed acquisitions) or other business
information. Confidential Information does not include any of the foregoing
items that is or becomes publicly known through no wrongful act or omission of
Employee or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof. Employee acknowledges
and agrees that his compliance with this paragraph 4 is a condition of his
receiving the consideration in paragraph 1 and that the Company will be entitled
to cease payment of any salary continuation payments remaining due per paragraph
1(a)(ii) should Employee violate the provisions of this paragraph 4. Employee
shall return all of the Company’s property and confidential and proprietary
information in his possession to the Company, including but not limited to
computer disks, tapes, or other data storage media; credit cards; keys;
notebooks; and any copies or originals of Company documents (in whatever form,
electronic or otherwise). By signing this Agreement, Employee represents and
warrants that he has returned all Company property, including, without
limitation, all computers, telephones, or similar equipment and devices, with
the exception of the cell phones and computers that Company agrees Employee may
continue to use during the Transition Period in connection with his consultant
duties.

 

5. Payment of Compensation. Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses and any and all other compensation
and benefits

 

-3-



--------------------------------------------------------------------------------

due to Employee, except as otherwise noted in this Agreement and that the
Company will, on or before January 31, 2006, pay Employee for any and all
accrued vacation earned but not used as of January 31, 2006.

 

6. Indemnification. The parties acknowledge and agree that Employee shall retain
his Corporate Status as defined under the Indemnification Agreement during the
Transition Period and be entitled to rights of indemnification as provided in
the Indemnification Agreement.

 

7. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns, and each of
the current and former officers, directors, employees, affiliates, agents and
representatives of each such person or entity (collectively, the “Releasees”).
The Company also agrees that the foregoing consideration represents settlement
in full of all outstanding obligations owed to the Company by Employee.

 

Employee hereby and forever releases the Releasees from, and the Company,
including its controlled affiliates and their respective directors and officers,
hereby and forever releases the Employee from (the party making such release,
the “Releasing Party” and the party or parties benefiting from such release, the
“Other Party”), and agrees not to sue concerning, or in any manner to institute,
prosecute or pursue, any claim, complaint, charge, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that the Releasing Party may possess against the Other
Party(s) arising from any omissions, acts or facts that have occurred up until
and including the date hereof, including, without limitation,

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud; misrepresentation; breach of fiduciary
duty; breach of duty under applicable state corporate law; and securities fraud
under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion; workers’ compensation
and disability benefits;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of

 

-4-



--------------------------------------------------------------------------------

1991; the Age Discrimination in Employment Act of 1967; the Americans with
Disabilities Act of 1990; the Fair Labor Standards Act; the Employee Retirement
Income Security Act of 1974; The Worker Adjustment and Retraining Notification
Act; the Older Workers Benefit Protection Act; the Family and Medical Leave Act;
the Texas Payday Act, Tex. Lab. Code sec. 21.001 et seq., or any other provision
of the Texas Labor Code;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs

 

The Company and Employee agree that the mutual release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released by either party. This release does not extend to any
obligations incurred under this Agreement by either party.

 

8. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:

 

(a) he should consult with an attorney prior to executing this Agreement;

 

(b) he has up to twenty-one (21) days within which to consider this Agreement;

 

(c) he has seven (7) days following his execution of this Agreement to revoke
this Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

9. Unknown Claims. Employee represents that he is not aware of any claim other
than the claims that are released by this Agreement. The Company represents that
it is not aware of

 

-5-



--------------------------------------------------------------------------------

any claim other than the claims that are released by this Agreement. Both
Parties acknowledge that they have been advised to consult with legal counsel.

 

10. No Pending or Future Lawsuits. Employee represents that he has not brought
and does not intend to bring any claims on behalf of the Employee or on behalf
of any other person or entity against the Company or any other person or entity
referred to herein, including, without limitation, any of the Releasees. The
Company represents that it has not brought and does not intend to bring any
claims on behalf of the Company or on behalf of any other person or entity
against the Employee.

 

11. Confidentiality. The Parties acknowledge that Employee’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Employee and Company
agree to maintain in confidence the contents and terms of this Agreement, and
the consideration for this Agreement (hereinafter collectively referred to as
“Settlement Information”). Employee and Company agree to disclose Settlement
Information only to those board members (in case of disclosure by the Company),
attorneys, advisors, and immediate family members who have a reasonable need to
know of such Settlement Information. This confidentiality provision is an
essential aspect of the consideration for the Company entering into this
Agreement. If Employee, or anyone acting at his direction, violates this
provision, the Company will be entitled to cease payments for any salary
continuation not yet paid per paragraph 1(a)(ii). The Parties agree that this
confidentiality provision is not intended to limit the obligation of any party
or person to provide testimony before any court or legislative, regulatory or
administrative body, to disclose the Agreement in proceedings to enforce this
Agreement, or to comply with any court order or law, or with respect to any
disclosures required by any government agencies, including securities act
filings. If any portion of this Settlement Information is publicly disclosed by
the Company to any governmental agency, or through no wrongful act or omission
of Employee, Employee shall no longer be subject to this confidentiality
provision.

 

12. Cooperation with Company: Employee agrees to cooperate, at the request of
the Company, in the defense and/or prosecution of any charges, claims,
investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during Employee’s period of employment.
The Company agrees to pay Employee a reasonable fee commensurate with the
required services for the time expended in the defense and prosecution of such
matters.

 

13. No Cooperation with Third Parties. Employee agrees that he will not
encourage, counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company, including executive staff and
Board Members, unless under a subpoena or other court order to do so. Employee
shall inform the Company in writing within three (3) days of receiving any such
subpoena or other court order.

 

14. Non-Disparagement. The Parties agree that they shall not make or publish any
disparaging or defamatory remarks or comments expressly or by implication
regarding one another, or the services or products developed or sold by the
other Party or the Company’s executive staff or Board of Directors (individually
or as a group); provided, however, that the

 

-6-



--------------------------------------------------------------------------------

Company’s obligations in this regard shall extend only to its Board of Directors
and executive staff.

 

15. Non-Solicitation. Employee agrees that during the Transition Period,
Employee shall not either directly or indirectly solicit, induce, or recruit any
of the Company’s current employees at a manager level or above, developers or
sales representatives to leave their employment, or attempt to do so, either for
himself or any other person or entity.

 

16. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:

 

(a) an admission of the truth or falsity of any claims made or any potential
claims; or

 

(b) an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

 

17. Costs. The Company shall reimburse Employee for attorneys’ fees and other
fees associated with the preparation, negotiation and execution of this
agreement up to $5,000, subject to Employee’s providing the Company with a copy
of the relevant invoice from his counsel (redacted as necessary to protect the
attorney-client privilege).

 

18. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Travis County, Texas before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing party in any arbitration shall be awarded its reasonable attorneys’
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
this Agreement and the Agreement Respecting Trade Secrets, Inventions,
Copyrights and Patents.

 

19. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

20. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. In entering into this Agreement,
neither Party has relied upon any

 

-7-



--------------------------------------------------------------------------------

representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.

 

21. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

 

22. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Stock Option Agreements, the Plan and the
Agreement Respecting Trade Secrets, Inventions, Copyrights and Patents, and the
Indemnification Agreement.

 

23. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

24. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chairman of the Board of Directors of the Company.

 

25. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of Texas, without regard to
choice-of-law provisions. Employee hereby consents to personal and exclusive
jurisdiction and venue in the State of Texas.

 

26. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

27. Effective Date. This Agreement is effective after it has been signed by both
Parties and after seven (7) days have passed since Employee has signed the
Agreement.

 

28. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

29. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) they have read this Agreement;

 

-8-



--------------------------------------------------------------------------------

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) they are fully aware of the legal and binding effect of this Agreement.

 

[Signature page follows.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

        Pervasive Software Inc.

Dated: January 23, 2006

      By:   /s/    SHELBY H. CARTER                    

Name:

  Shelby H. Carter            

Title:

  Chairman of the Board         David Sikora, an individual

Dated: January 23, 2006

      /s/    DAVID SIKORA                     David Sikora

 

[SIGNATURE PAGE TO SEPARATION AGREEMENT AND RELEASE]